Citation Nr: 0004686	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-14 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly allowance for a surviving 
spouse by reason of being in need of regular aid and 
attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.  He died on January [redacted], 1996.  The appellant is 
his surviving spouse.

This matter arises from a July 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefit sought 
on appeal.  The Board of Veterans' Appeals (Board) does point 
out, however, that the RO, in September 1997, granted the 
appellant housebound benefits.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the appellant's claim has been obtained by the RO.

2.  The appellant suffers from certain physical disorders 
that establish a factual need for the regular aid and 
attendance of another person; specifically, these disorders 
render her unable to keep herself ordinarily clean and 
presentable.  


CONCLUSION OF LAW

Giving the appellant the benefit of the doubt, the 
requirements for a special monthly allowance based on the 
need for regular aid and attendance are met.  38 U.S.C.A. 
§§ 1502, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.351, 3.352 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and her representative contend, in essence, 
that she is materially dependent on others for the majority 
of her necessary daily living activities.  It is particularly 
noted that someone comes to her house three times a week to 
help with housework and bathing, as well as to provide 
assistance to the appellant in the taking of her medications.  
Furthermore, it is asserted that the appellant is unable to 
get out of bed without assistance.  See Written Brief 
Presentation, dated in January 2000.

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  Further, she has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the appellant, as mandated by § 
5107(a) (West 1991), has been satisfied.

Where a surviving spouse who is entitled to death pension is 
in need of the regular aid and attendance of another person, 
an increased rate of pension is payable.  38 U.S.C.A. § 
1541(d) (West 1991 & Supp. 1999).  For pension purposes, a 
person shall be considered to be in need of regular aid and 
assistance if such person is (1)  a patient in a nursing home 
on account of mental or physical incapacity, or (2)  helpless 
or blind, or so near helpless or blind as to need the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.351 (1999).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the appellant to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
appellant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the appellant is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (1999).

An August 1997 Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance report, completed by a 
private physician, showed that the appellant was neither 
blind nor bedridden.  The report revealed that the appellant 
was able to walk without the assistance of another person for  
a distance of one-half block.  It was noted that she was able 
to leave her home once a week to go to the doctor, pharmacy, 
and grocery store.  The report also noted that the appellant 
was able to dress and undress herself, attend to the wants of 
nature, walk unassisted (with a cane), and keep herself clean 
(though it was noted she needed assistance with household 
chores, i.e., cooking, laundry, and cleaning).  It was 
further indicated that the appellant was competent, able to 
protect herself from hazards or danger, and able to handle 
government funds.  

A September 1997 letter supplied from a private physician 
noted that the appellant had significant gastroesophageal 
reflux.  He opined that this would be a long term problem.  

A VA Form 21-0158, Improved Pension Eligibility Verification 
Report, submitted by the appellant in January 1998, noted 
that she was not a patient in a nursing home.  

An Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance report, shown to have been 
completed by a private physician in June 1998, indicates 
that, in part, the appellant was not able to protect herself 
from hazards or danger.  Arthritis, at multiple sites, was 
diagnosed.  

A lay statement submitted by a neighbor of the appellant and 
received by VA in September 1998 indicated that the appellant 
was very disabled, and unable to walk on some days.  The 
neighbor went on to indicate that the appellant was very 
disoriented, had continual back problems, was unable to ride 
in or get out of a car, and that very often she was unable to 
walk across the street to her mailbox.  She added that the 
appellant was unable to cook and must have someone assist her 
in doing her work.  

A letter submitted to VA in September 1998 from a private 
physician indicated that he had treated the appellant since 
October 1992 for very significant depression and anxiety.  
This condition, it was noted, had required the appellant to 
be hospitalized in the psychiatric unit at St. Vincent's 
Infirmary on at least two occasions, the last being in May 
1998.  He also indicated that, from reports from other 
physicians, he was aware of other conditions from which the 
appellant suffered, including chronic back pain with spinal 
stenosis, status-post decompression laminectomy, 
hypertension, and hypercholesterolemia.  He opined that, due 
to her psychiatric and physical problems, the appellant was 
totally and permanently disabled.  

Private hospital records were received by VA by facsimile in 
January 1999 from Baptist Home Health Network.  The records 
showed that the appellant had been hospitalized in December 
1998 for a closed fracture, not otherwise specified.  Other 
pertinent diagnoses were reported as senile osteoporosis; 
closed rib fracture; asthma; and anxiety, not otherwise 
specified.  Other records on file show that the appellant was 
admitted via the emergency room on December 3, 1998, with 
shortness of breath, wheezing, and bronchitis.  The diagnosis 
on admission was upper respiratory infection and acute 
asthmatic bronchitis.  

A VA Form 119, Report of Contact, dated March 11, 1999, 
indicates that the appellant was unable to report for C&P 
examinations on March 23, 1999, and April 1, 1999, due to 
recent back surgery.  

An undated document, from "CareLink," shown to be 
affiliated with the Central Arkansas Area Agency on Aging, 
Inc., has also been associated with the record.  The document 
included discussion of a particular program, 
"ElderChoices," which was noted to be a special Medicaid 
program designed to help people stay out of nursing homes.  
Age, income, and care need requirements were addressed.  In 
addition, as regarding care needs, it was further indicated 
that to qualify for this home level nursing care, an 
applicant must need help from another person with one or more 
activities of daily living (such as getting in and out of 
bed, mobility, eating, and using the toilet), or shown to be 
require supervision due to Alzheimer's disease or other 
dementia.  The evidence of record includes a notation sent 
via facsimile to VA from CareLink in September 1999 that 
confirmed that the appellant had been approved for the 
ElderChoices program.  

The record also shows that a private physician completed an 
addendum report in November 1999 that is shown to include 
questions pertaining to the appellant's need for aid and 
attendance.  It was indicated that the appellant was unable 
to walk unassisted; she was noted to require the use of a 
cane or walker.  She was noted to be able to attend to the 
wants of nature without assistance, but needed assistance in 
keeping herself ordinarily clean, including bathing.  It was 
added that she was able to protect herself from hazards or 
danger and that she was not bedridden.  The appellant was 
also found to be able to dress and undress herself, as well 
as handle her own business affairs.  It was further indicated 
that the appellant was able to leave her home, with the use 
of a cane, to go to the grocery store and mailbox.  A 
diagnosis of multiple level internal disk disruption was 
supplied.  

An undated letter from the appellant shows that she claimed 
to have been hospitalized three times, and that she had very 
bad osteoporosis as well as and chronic bronchitis.  She also 
indicated that she had suffered many fractures in her back 
and ribs, and that she needed a walker or cane to get around.  
She noted that she needed assistance in order to take a 
shower or wash her hair, and that she had a woman come into 
her home 3 times a week to help with the housework and 
washing.  She also noted that she was currently taking six 
different prescribed and over-the-counter drugs.  A computer 
printout is of record from the Medicine Man Pharmacy located 
in North Little Rock, Arkansas, which verifies that well in 
excess of 100 hundred prescriptions were filled at that 
facility for the appellant between October 1998 and October 
1999.  

The evidence is at least in equipoise as to whether it is 
established that the appellant requires regular assistance in 
order to keep herself ordinarily clean and presentable.  
See 38 C.F.R. § 3.352(a) (1999).  The Board observes that, 
while the appellant has never specifically been medically 
determined to be in need of "regular" aid and attendance, 
it has been recently documented that she required regular 
assistance in order to keep herself ordinarily clean and 
presentable.  See 38 C.F.R. §§ 3.351(c)(3), 3.352(a) (1999).  
The Board again points out that the appellant has been 
accepted into the CareLink ElderChoices Medicaid program, 
where, to qualify, as indicated above, an applicant must need 
help from another person with one or more activities of daily 
living.  While the Board recognizes that the appellant did 
not appear on two occasions in order to be examined by VA, 
this has been shown to have been attributed to her having 
undergone recent back surgery.  

According to the United States Court of Appeals for Veterans 
Claims in Turco v. Brown, 9 Vet. App. 222 (1996), eligibility 
for special monthly pension requires that at least one, but 
not all, of the enumerated factors under 38 C.F.R. § 3.352(a) 
(1999) be found to exist before a favorable rating may be 
made.  Therefore, since the Board finds that the appellant 
has met at least one of the enumerated factors, i.e., the 
inability to keep herself ordinarily clean and presentable, 
the criteria for special monthly pension by reason of being 
in need of regular aid and attendance of another person are 
met.  38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. §§ 3.351, 
3.352(a) (1999).  

The Board concedes that the appellant's need for aid and 
assistance may not be constant, insofar as the evidence shows 
that, for example, she is able to leave her residence, albeit 
with the aid of walker or cane; however, such requirement is 
not necessary for the grant of special monthly pension 
according to 38 C.F.R. § 3.352(a) (1999).  Aid and attendance 
need only be necessary on a regular basis.  See also, Turco, 
supra.  The evidence of record does show that she has been 
hospitalized on several occasions.  Also, the Board again 
points out that she was accepted into a program that requires 
its participants to need the help of another person with one 
or more activities of daily living.  Accordingly, after a 
careful review of all of the evidence, the Board is of the 
opinion that the positive and negative evidence is now in 
relative equipoise.  Therefore, resolving the benefit of 
doubt in the appellant's favor, the claim is granted.  


ORDER

Special monthly allowance for a surviving spouse by reason of 
being in need of regular aid and attendance of another person 
is granted, subject to the provisions governing the award of 
monetary benefits.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

